USCA11 Case: 19-12990     Date Filed: 12/30/2021   Page: 1 of 13




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-12990
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
SANTOS RIVERA-FERNANDEZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Middle District of Alabama
          D.C. Docket No. 1:18-cr-00011-ALB-SMD-3
                   ____________________
USCA11 Case: 19-12990         Date Filed: 12/30/2021   Page: 2 of 13




2                      Opinion of the Court                19-12990


Before JILL PRYOR, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
        Defendant Santos Rivera-Fernandez appeals his 116-month
sentence, which was imposed after he pled guilty to conspiring to
distribute 50 grams or more of methamphetamine. On appeal, Ri-
vera-Fernandez argues that the district court erred by applying a
sentencing enhancement under U.S.S.G. § 2D1.1(b)(5) after incor-
rectly determining that his offense involved the importation of
methamphetamine. After careful review, we conclude that the dis-
trict court did not err in applying § 2D1.1(b)(5). For the following
reasons, we affirm.
                         I.      BACKGROUND
A.    Rivera-Fernandez’s Arrest
       This case arises out of a police investigation into metham-
phetamine distribution in Enterprise, Alabama. The investigation
revealed that a supplier in Mexico was providing methampheta-
mine to a suspected Alabama gang through drug transactions in
Georgia. To purchase methamphetamine, a gang member mes-
saged the supplier in Mexico. The supplier provided the gang mem-
ber with a code word and a telephone number for a person in the
Atlanta area to finalize the deal. The gang member then traveled
to the Atlanta area to complete the transaction.
     As part of the investigation, an undercover officer set up a
methamphetamine purchase from the supplier in Mexico.
USCA11 Case: 19-12990       Date Filed: 12/30/2021     Page: 3 of 13




19-12990               Opinion of the Court                        3

Following the supplier’s instructions, the undercover officer trav-
eled to the Atlanta area to buy four kilograms of methampheta-
mine. The undercover officer met Rivera-Fernandez and another
individual at a designated location set up by the supplier. The po-
lice arrested Rivera-Fernandez and seized four kilograms of meth-
amphetamine and a shotgun from his car. Of these four kilograms,
approximately one kilogram was 78% pure. The remaining 3 kilo-
grams were 97% pure.
        Further investigation uncovered additional information
about the drug operation. A member of the Alabama gang told in-
vestigators that he believed the supplier in Mexico was part of a
drug cartel in that country. In addition, Rivera-Fernandez told of-
ficers that he had reached out to a childhood acquaintance living in
Mexico with the understanding that he would start trafficking nar-
cotics. Rivera-Fernandez stated that after this conversation he re-
ceived 11 kilograms of methamphetamine and made several deliv-
eries before his arrest. Rivera-Fernandez’s cell phone showed that
he received multiple calls from the supplier. One of these calls took
place on the day of his arrest.
B.    Procedural History
       After his arrest, the government charged Rivera-Fernandez
and several others with conspiracy to distribute 50 grams or more
of methamphetamine. Rivera-Fernandez pled guilty to this charge.
In preparing his Presentence Investigation Report (“PSR”), Rivera-
Fernandez’s probation officer determined that his base offense
level was 36 under U.S.S.G. § 2D1.1(c)(2). The probation officer
USCA11 Case: 19-12990              Date Filed: 12/30/2021    Page: 4 of 13




4                            Opinion of the Court                19-12990

also applied a two-level increase under § 2D1.1(b)(1) because the
police found a gun in Rivera-Fernandez’s car during his arrest and
an additional two-level increase under § 2D1.1(b)(5) because the
offense involved the importation of methamphetamine from Mex-
ico. He received a two-level reduction for accepting responsibility
and a one-level reduction for assisting authorities under § 3E1.1(a)
and (b). The probation officer calculated Rivera-Fernandez’s total
offense level as 37. Rivera-Fernandez had no criminal history, re-
sulting in a criminal history category of I. Based on a total offense
level of 37 and a criminal history category of I, the PSR reported
Rivera-Fernandez’s guideline range was 210 to 262 months’ impris-
onment.
       Rivera-Fernandez objected to several portions of the PSR.
Relevant to this appeal, he objected to the two-level increase for
the offense involving the importation of methamphetamine. He ar-
gued that it “would be error to apply the importation adjustment
without evidence of the foreign origin of the methamphetamine.”
Doc. 566 at 14 (capitalizations omitted). 1 He also argued that there
was no evidence he knew that the drugs were imported from Mex-
ico. Rivera-Fernandez further objected to the drug purity calcula-
tions, but he objected to no other facts in the PSR.
       The government responded to Rivera-Fernandez’s objec-
tion to the importation enhancement. The government argued
that the methamphetamine’s purity indicated that it was from

1   “Doc.” numbers refer to district court docket entries.
USCA11 Case: 19-12990            Date Filed: 12/30/2021        Page: 5 of 13




19-12990                  Opinion of the Court                               5

Mexico. It attached a 2018 report from the Drug Enforcement
Agency (DEA) stating that cartels in Mexico are the primary pro-
ducers of high-quality methamphetamine found in the United
States. In addition, the government provided text messages be-
tween the supplier in Mexico and another co-defendant where the
supplier stated he would send methamphetamine from his loca-
tion. The government also offered messages from a different con-
versation that the supplier had with an undercover agent. In these
messages, the supplier discussed an individual who was arrested
while crossing the border into the United States with drugs.
       The district court held a hearing on Rivera-Fernandez’s ob-
jections. The court concluded that the importation enhancement
was appropriate. With the enhancement, the court determined
that Rivera-Fernandez’s total offense level was 33 2 and his criminal
history category was I, yielding a guidelines range of 135 to 168
months’ imprisonment.
      But the district court determined that the government had
“been inconsistent in seeking [the importation] enhancement with
respect to defendants as part of this conspiracy.” Doc. 739 at 5. Be-
cause of this inconsistency, the court decided to “vary downward
[Rivera-Fernandez’s offense] by two levels and effectively take that


2 At the sentencing hearing, the district court determined that the firearm en-
hancement under § 2D1.1(b)(1) was inapplicable. It also found that Rivera-Fer-
nandez was eligible for safety valve relief and thus entitled to a further two-
level reduction in his offense level. See U.S.S.G. § 5C1.2.
USCA11 Case: 19-12990             Date Filed: 12/30/2021         Page: 6 of 13




6                          Opinion of the Court                       19-12990

enhancement off the back end.” Id. The court then denied Rivera-
Fernandez’s objection to the drug purity calculation. After deduct-
ing the two points from the offense level, the court determined that
his offense level was 31 with a criminal history of I, providing a
guidelines range of 108 to 135 months’ imprisonment. The Court
considered the 18 U.S.C. § 3553(a) factors and sentenced Rivera-
Fernandez to 116 months’ imprisonment.
         Rivera-Fernandez timely appealed his sentence to this
Court.
                   II.      STANDARD OF REVIEW
        We review the district court’s factual findings at sentencing
for clear error, but we review the district court’s application of the
Sentencing Guidelines de novo. United States v. Matos-Rodriguez,
188 F.3d 1300, 1309 (11th Cir. 1999). The burden of establishing ev-
idence of the facts necessary to support a sentencing enhancement
falls on the government; it must do so by a preponderance of the
evidence. United States v. Perez-Oliveros, 479 F.3d 779, 783 (11th
Cir. 2007). 3


3 The government argues that harmless error review applies to the district
court’s decision because the district court applied the importation enhance-
ment but decided to “take the enhancement off the back end” by varying the
offense level downward by two. Appellee Brief at 13 (quoting doc. 739 at 5).
“Where a district judge clearly states that he would impose the same sentence,
even if he erred in calculating the guidelines, then any error in the calculation
is harmless.” United States v. Barner, 572 F.3d 1239, 1248 (11th Cir. 2009). Alt-
hough the district court decreased the offense level by two, it never stated that
USCA11 Case: 19-12990            Date Filed: 12/30/2021   Page: 7 of 13




19-12990                Opinion of the Court                           7

                          III.      ANALYSIS
        Rivera-Fernandez contends that the district court erred by
imposing the importation enhancement under § 2D1.1(b)(5). Spe-
cifically, he argues that the government failed to prove that the
methamphetamine was imported from Mexico. He also argues
that the government failed to show that he had sufficient involve-
ment in the importation or that he knew that the drugs came from
Mexico. We address these arguments in turn.
A.     The District Court Did Not Err by Finding that the Meth-
       amphetamine Originated in Mexico.
       Under the Sentencing Guidelines, a court should impose a
two-level enhancement if among other things “the offense in-
volved the importation of . . . methamphetamine or the manufac-
ture of . . . methamphetamine from listed chemicals that the de-
fendant knew were imported unlawfully.” U.S.S.G. § 2D1.1(b)(5).
Rivera-Fernandez argues that the evidence fails to establish that the
methamphetamine was imported. We disagree.
        The government presented several pieces of evidence to the
district court in support of the importation enhancement. This ev-
idence included a DEA report stating that criminal organizations in
Mexico continue to be the primary suppliers of high purity meth-
amphetamine. It further provided that most of the

Rivera-Fernandez’s sentence would have been the same without the importa-
tion enhancement. Without this clear statement, we cannot apply harmless
error review.
USCA11 Case: 19-12990         Date Filed: 12/30/2021     Page: 8 of 13




8                       Opinion of the Court                  19-12990

methamphetamine available in the United States is from Mexico.
The police arrested Rivera-Fernandez with four kilograms of meth-
amphetamine; approximately three of those kilograms were 97%
pure. In addition, the government provided the district court with
messages between the methamphetamine supplier in Mexico and
a co-defendant. In one of the messages, the supplier described send-
ing drugs from his location. The government also submitted an ad-
ditional conversation between the supplier and an undercover
agent. In this conversation, the supplier discussed an individual
who got arrested while crossing the Texas border with drugs.
        Apart from the evidence submitted by the government, the
district court also considered and adopted the PSR. According to
the PSR, the methamphetamine supplier resided in Mexico and
was part of a drug cartel in the country. The PSR further stated that
an undercover investigator ordered methamphetamine from the
supplier and then at the purchase location met Rivera-Fernandez
who had four kilograms of methamphetamine. Rivera-Fernandez
did not object to these specific facts, so the district court could con-
sider them undisputed. See United States v. Beckles, 565 F.3d 832,
844 (11th Cir. 2009) (“Facts contained in a [PSR] are undisputed and
deemed to have been admitted unless a party objects to them be-
fore the sentencing court with specificity and clarity.” (internal
quotation marks omitted)). Given all this evidence, we cannot say
“with a definite and firm conviction” that the district court clearly
erred by determining that the methamphetamine came from
USCA11 Case: 19-12990        Date Filed: 12/30/2021      Page: 9 of 13




19-12990                Opinion of the Court                         9

Mexico. United States v. Cruickshank, 837 F.3d 1182, 1192 (11th
Cir. 2016) (internal quotation marks omitted).
       Rivera-Fernandez’s reliance on an unpublished Fifth Circuit
case as persuasive authority does not change our decision. In
United States v. Nimerfroh, 716 F. App’x 311, 315–16 (5th Cir. 2018)
(unpublished), the defendant appealed the district court’s decision
to apply the importation enhancement when calculating his sen-
tence for conspiracy to possess with intent to distribute metham-
phetamine. The district court determined that the methampheta-
mine originated from Mexico because the PSR noted that the de-
fendant “made statements that he was dealing with the ‘cartel.’” Id.
at 316. On appeal, the Fifth Circuit determined that “the mere ref-
erence to a cartel” was insufficient to prove by a preponderance of
the evidence that the methamphetamine was imported. Id. The
Fifth Circuit reasoned that even if “the word ‘cartel’ could be read
to mean a Mexican cartel,” nothing in the record showed that the
cartel’s activities took place in Mexico and not the United States.
Id.
        Unlike the district court in Nimerfroh, the district court here
relied on more evidence than just the use of the word “cartel” to
conclude that the drugs were imported from Mexico. To review,
the district court received evidence showing that the supplier was
living in Mexico and part of a drug cartel there, that he sent a mes-
sage stating that the drugs came from his location, and that Rivera-
Fernandez brought methamphetamine to a designated place ar-
ranged by the supplier. Evidence also showed that the purity of
USCA11 Case: 19-12990       Date Filed: 12/30/2021    Page: 10 of 13




10                     Opinion of the Court                19-12990

Rivera-Fernandez’s methamphetamine indicates that the drugs
originated in Mexico. Although it is possible that the methamphet-
amine originated in the United States, the district court’s finding
that they came from Mexico was not clearly erroneous. Under our
precedent, a district court’s “choice between ‘two permissible
views of the evidence’” rarely constitutes clear error as long as the
“decision is supported by the record and does not involve a misap-
plication of a rule of law.” United States v. Rodriguez De Varon,
175 F.3d 930, 945 (11th Cir. 1999) (emphasis omitted) (quoting An-
derson v. City of Bessemer City, 470 U.S. 564, 574 (1985)). We con-
clude that the district court did not clearly err by determining that
the methamphetamine originated in Mexico.
B.    The District Court Did Not Err by Finding that Rivera-Fer-
      nandez was Involved in the Importation of Methampheta-
      mine and that He Knew the Drugs Came from Mexico.
       Rivera-Fernandez next argues that even if the methamphet-
amine came from Mexico, he played no part in importing the
drugs. He asserts that the plain language of § 2D1.1(b)(5) requires
his “offense involve[] the importation of . . . methamphetamine.”
Appellant Br. at 20 (quoting § 2D1.1(b)(5)). The Eleventh Circuit
previously addressed this issue in United States v. Perez-Oliveros,
479 F.3d 779 (11th Cir. 2007). A summary of the case is instructive.
      In Perez-Oliveros, police pulled over the defendant as he
drove through Mobile, and they found 30 kilograms of metham-
phetamine in his truck. Perez-Oliveros, 479 F.3d at 781. Evidence
showed that the truck had recently crossed the border into the
USCA11 Case: 19-12990      Date Filed: 12/30/2021    Page: 11 of 13




19-12990               Opinion of the Court                      11

United States. Id. At sentencing, the government conceded that the
defendant did not drive the truck over the border but met it in San
Antonio. Id. at 784. The district court nevertheless applied the im-
portation enhancement to the defendant’s sentence, which the de-
fendant appealed. Id. at 783–84. On appeal, the defendant argued
that the district court erred in applying the importation enhance-
ment because no evidence showed that he participated in moving
the drugs across the border. Id. at 784.
       The Court rejected the defendant’s argument that
§ 2D1.1(b)(5) applied “to only those defendants who themselves
transport methamphetamine across the border.” Id. The Court rea-
soned that the Sentencing Commission deliberately chose the
“more inclusive language ‘involved the importation,’” even
though it could have used more restrictive language like it had in
other subsections. Id.; compare U.S.S.G. § 2D1.1(b)(5) (applying
enhancement if the offense “involved the importation of . . . meth-
amphetamine”), with U.S.S.G. § 2D1.1(b)(3) (applying enhance-
ment “[i]f the defendant unlawfully imported or exported a con-
trolled substance”). The Court declined “to define the exact con-
tours of what it means” to involve the importation of methamphet-
amine. Perez-Oliveros, 479 F.3dat 784. But it determined that the
defendant’s actions fell within the definition because “the importa-
tion was ongoing when [he] began driving the drug-laden truck in
San Antonio.” Id.
      Applying the analysis from Perez-Oliveros, we think that Ri-
vera-Fernandes’s actions constituted the importation of
USCA11 Case: 19-12990       Date Filed: 12/30/2021    Page: 12 of 13




12                     Opinion of the Court                19-12990

methamphetamine. Rivera-Fernandez got involved in the meth-
amphetamine operation by calling a childhood acquaintance in
Mexico and from that call understood he would be trafficking nar-
cotics. Rivera-Fernandez then made several deliveries of metham-
phetamine that came from Mexico. Thus, like the defendant in Pe-
rez-Oliveros, Rivera-Fernandez helped transport methampheta-
mine from Mexico to its final destination once it was in the United
States. The fact that he did not personally move the methamphet-
amine into the United States does not change the outcome because
“the crime of importation does not end the moment the controlled
substance enters the United States.” Id.
       Rivera-Fernandez argues that Perez-Oliveros differs from
his case because he did not drive a truck containing methampheta-
mine soon after it crossed the border. This is true, but Rivera-Fer-
nandez took four kilograms of methamphetamine to a location set
up by the supplier in Mexico to deliver it to a buyer. Perez-Oliveros
makes clear that “importation ‘is a continuous crime that is not
complete until the controlled substance reaches its final destination
point.’” Id. (quoting United States v. Corbin, 734 F.3d 643, 652
(11th Cir. 1984)). Rivera-Fernandez’s actions partly facilitated the
methamphetamine’s movement from Mexico to its destination
point. The district court did not err by concluding that Rivera-Fer-
nandez’s offense involved the importation of methamphetamine.
       Alternatively, Rivera-Fernandez argues that the district
court incorrectly applied the importation enhancement because
the evidence did not show that he knew the drugs were imported.
USCA11 Case: 19-12990        Date Filed: 12/30/2021    Page: 13 of 13




19-12990               Opinion of the Court                        13

As an initial matter, we have never held that § 2D1.1(b)(5) requires
knowledge that the methamphetamine came from a foreign coun-
try. We need not decide that issue today because the district court
had sufficient evidence to determine that Rivera-Fernandez had
knowledge that the drugs came from Mexico. Rivera-Fernandez
called a childhood acquaintance who he knew was in Mexico to get
involved in the operation. There is also some evidence that he re-
ceived multiple phone calls from the supplier in Mexico. From this
evidence, we cannot say that the district court clearly erred in apply
the importation enhancement.
                       IV.    CONCLUSION
      For these reasons, we affirm Rivera-Fernandez’s sentence.
      AFFIRMED.